Citation Nr: 0415988	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total compensation evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and a friend



INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1975.

The current appeal arose from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO granted entitlement to 
service connection for PTSD with assignment of a 30 percent 
evaluation effective from February 25, 2000, the date of 
receipt of claim.  In August 2001 the veteran filed a notice 
of disagreement with the May 2001 rating decision.

In June 2002 the RO affirmed the 30 percent evaluation for 
PTSD, and denied entitlement to a TDIU.  In July 2002 the 
veteran filed a notice of disagreement with the July 2002 
rating decision.

In December 2003 the veteran, his wife, and a friend provided 
oral testimony before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that the symptomatology associated with PTSD 
causes serious impairment in the veteran's social, laboral 
and family capacities such that he is unable to obtain or 
maintain employment.

2.  The Board has granted the veteran a 100 percent schedular 
evaluation for PTSD.

3.  There is no longer a controversy regarding the claim of 
entitlement to a TDIU as the Board's grant of a 100 percent 
schedular evaluation resolves the issue raised on appeal; 
nonetheless, the Board is required to provide reasons and 
bases for its determination.  Zp v. Brown, 8 Vet. App. 303 
(1995).


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.21, 
4.130, Diagnostic Code 9411 (2003).

2.  There is no longer an issue of fact or law pertaining to 
the claim for a TDIU based on service-connected PTSD, for 
which a 100 percent evaluation has been assigned, and hence, 
it is not a viable issue for appellate consideration by the 
Board.  38 U.S.C.A. §§ 511, 5103, 5103A, 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.101; VAOPGCPREC 6-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed a claim of entitlement to service 
connection for PTSD on February 25, 2000.

A February 2000 VA special psychiatric examination to 
ascertain whether the veteran had PTSD concluded in a 
diagnosis of PTSD.  The examiner recorded that the veteran 
reported nightmares and intrusive thoughts about his 
experiences in service.  He reported avoiding things that 
reminded him of these experiences.  He demonstrated 
exaggerated startle response, hypervigilance, survivor guilt, 
and impending doom sensation.  A Global Assessment of 
Functioning Score (GAF) of 58 was provided.

Contemporaneously dated VA mental health reports on file show 
the veteran was treated for psychiatric symptomatology 
reported as depression, irritability, inability to sleep, 
flashbacks, nightmares, etc.

An August 2001 sworn statement from the veteran's wife, and 
one from a friend of record provide their personal knowledge 
and observations of the difficulties experienced by the 
veteran due to PTSD.

In August 2001 the veteran submitted an application for 
increased compensation based on individual unemployability.  
He reported that he had become too disabled to work in March 
1991.  He reported occupational experience as a welder.  He 
indicated that he had completed two years of high school.

On file is a February 1998 favorable decision for disability 
benefits from the Social Security Administration.  It was 
noted that the disabilities accounting for the veteran's 
inability to work included an affective mood disorder.  The 
complete records utilized by the Social Security 
Administration in its determination included VA and non-VA 
medical documentation containing diagnoses of PTSD.

VA conducted a special psychiatric examination of the veteran 
in November 2001.  The record of examination shows he 
reported having worked for one year in a cotton mill before 
entering service.  He again related the stressors accounting 
for the diagnosis of PTSD provided in an earlier VA 
examination on file.  He complained of nightmares and 
flashbacks, nervousness and depression, bad dreams, and poor 
concentration, irritability and quick temper.  He had 
feelings of guilt, anger, and isolation.  He avoided war 
movies, situations or activities that aroused recollections 
of his traumatic experiences in service.

On mental status examination the veteran was aloof.  He was 
hyperalert with increased startle response.  Mood was nervous 
and depressed.  Affect was constricted.  He admitted to 
auditory hallucinations about his traumatic experiences in 
service.  The examiner diagnosed PTSD, moderate to severe due 
to traumatic experiences in service.  The GAF was 50 to 60, 
noted as moderate to severe impairment in social and 
industrial adaptability.  The examiner recorded that the 
veteran was unable to work because of his PTSD symptoms.

A July 2002 report of medical examination from GVD, DPM, 
included pertinent assessments of history of chronic sleep 
disorder and PTSD.

A VA medical record on file shows that the veteran apparently 
was hospitalized during August 2002 at which time his 
discharge diagnoses included depression.

The claims file contains a letter dated in July 2003 from the 
veteran's VA social worker.  She reported that he had been 
attending weekly group therapy sessions at the VA PTSD 
Services Program since March 2003.  His symptoms due to 
service experiences were reported to include nightmares with 
military content with kicking and screaming, panic attacks, 
anger, irritability, chronic depression with some suicidality 
which was being treated with antidepressants, confusion, 
social isolation, intrusive thoughts of military experiences 
and emotional numbing.  She recorded that the VA staff of 
therapists considered him to be unemployable.  It was felt 
that his continued participation in PTSD groups was essential 
for him to regain a positive level of functioning.

The veteran, his wife, and a friend, provided oral testimony 
before the undersigned Veterans Law Judge sitting at the RO 
in December 2003.  A transcript of their testimony has been 
associated with the claims file.  All three described chronic 
manifestations of psychiatric symptomatology which was felt 
to have rendered the veteran socially and industrially 
nonfunctional.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  
All VA regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised in 
the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In a claim for a 
greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119(1999); 38 C.F.R. § 4.2 (2003).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).  The evaluation of the degree of 
disability takes into account competent lay evidence, when 
relevant.  Under the VCAA, "competent lay evidence" means 
"any evidence not requiring that the proponent have 
specialized education, training, or experience."  

Lay evidence is competent "if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person."  38 
C.F.R. § 3.159(a)(2); see Bruce v. West, 11 Vet. App. 405, 
410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2003).  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

38 C.F.R. § 4.130 provides that a 30 percent disability 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.


If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511 (2003).


All questions in a matter which under section 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104 (West 2003).

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  38 U.S.C.A. § 7105 (West 2003).

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  38 C.F.R. § 20.101 (2003).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).



Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
initial disability rating in excess of 30 percent for PTSD 
with depression has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.




Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Initial Increased Evaluation

The veteran has argued that his service-connected PTSD is far 
more disabling than the initially granted 30 percent 
evaluation would indicate.  The Board tends to agree in this 
regard.  The evidentiary record clearly shows that he leads a 
social isolative existence and has been out of the labor 
market for a number of years.  He has been recognized as 
unable to work by the Social Security Administration, and one 
of the disabilities accounting for his inability to work is 
psychiatric in nature.

At the hearing conducted by the undersigned, the veteran, his 
wife and a friend described the disabling manifestations of 
PTSD in the daily life situation.  The record shows that the 
veteran continues in mental health therapy which has been 
reported as necessary in order for him to continue 
functioning in the rather limited capacity shown by the 
evidentiary record.  A VA examiner has opined that the 
veteran is unable to work due to symptomatology associated 
with PTSD.  His therapist reported that it is the opinion of 
all the therapists who treat the veteran that he is unable to 
work.

The evidentiary record is replete with references to 
overriding depression, social isolation, absence from the 
labor market of many years standing, and PTSD-related 
symptomatology.  The Board's evaluation of the evidentiary 
record permits the conclusion that PTSD is productive of 
total social and industrial impairment thereby warranting 
entitlement to a 100 percent evaluation effective the date of 
the veteran's grant of entitlement to service connection.  
Accordingly, there is no basis for consideration of 
assignment of "staged" ratings.  See Fenderson, supra.




TDIU

The veteran also seeks entitlement to a TDIU.  This issue, 
however, has been rendered moot by the Board's decision on 
the increased rating issue.  With the grant of a total 
schedular disability rating for PTSD, there no longer exists 
any case or controversy as to the TDIU rating.  

Both bases of entitlement reflect unemployability.  
Therefore, if an individual has a 100-percent schedular 
rating, a determination that that individual is unemployable 
as a result of service-connected disabilities under section 
4.16(a) is unnecessary to adequately compensate the 
individual and superfluous.  VAOPGCPREC 6-99.

A claim for a TDIU presupposes that the rating for the 
condition is less than 100%, and only asks for a TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35.  
Vettese makes clear that a TDIU rating is only for 
consideration where a schedular rating does not reflect the 
true degree of the veteran's disability.  VAOPGCPREC 6-99.

A claim for a TDIU pursuant to 38 C.F.R. § 4.16(a) need not 
be considered when a schedular 100- percent rating is already 
in effect for a service-connected disability.  There is no 
need, and no authority, to otherwise rate that veteran 
totally disabled on any other basis.  VAOPGCPREC 6-99.  No 
greater benefit could be provided.  Nor are any exceptions to 
the mootness doctrine present.  See for example, Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367-68 (1995) and Bond v. Derwinski, 2 Vet. 
App. 376, 377 (1992).  See also, 38 U.S.C.A. §§ 511, 7104, 
7105;  38 C.F.R. § 20.101 (2002).


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.

The appeal for a TDIU is dismissed.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



